FILE COPY




                                 Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 19, 2016

                                             No. 04-16-00757-CV

                  IN RE CITY OF FLORESVILLE and Cecelia Gonzalez-Dippel

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        On November 19, 2016, relators filed a petition for writ of mandamus. This court is of
the tentative opinion that relators are entitled to the relief sought. See TEX. R. APP. P. 52.8(b);
Grant v. Ammerman, 437 S.W.2d 547, 549 (Tex. 1969) (holding “a writ of mandamus ordering
the canvass of election returns and declaring the results of the election is a proper remedy”). The
respondents and the real parties in interest may file a response to the petition in this court
no later than November 19, 2016, by 5:00 p.m. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 19, 2016.



                                                                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




         1 This court has jurisdiction pursuant to section 273.061 of the Texas Election Code which authorizes this

court to issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the
holding of an election, regardless of whether the person responsible for performing the duty is a public officer. TEX.
ELEC. CODE ANN. § 273.061 (West 2010).